MEMORANDUM**
William G. Wells appeals pro se the Tax Court’s decision upholding the Commissioner’s determination to proceed with a levy to collect Wells’ unpaid 1991 and 1992 federal income taxes totaling $2.25 million. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo the Tax Court’s conclusions of law, and review for clear error its factual findings. Kelley v. C.I.R., 45 F.3d 348, 350 (9th Cir.1995). We affirm.
Wells’ contention that the Tax Court should have remanded his case to the In*441ternal Revenue Service’s Office of Appeals fails because he did not demonstrate that he was deprived of any procedural safeguard mandated by statute or regulation. See 26 U.S.C. § 6330 (providing for collections due process hearing by Appeals Office); 26 C.F.R. § 601.106(a)(2) (divesting Appeals Office of authority to negotiate settlement once petition challenging levy determination is docketed in Tax Court).
We reject Wells’ contention that he was deprived of procedural due process when the Tax Court failed to accommodate adequately his hearing impairment because he offers no evidence that the alleged failure to accommodate prejudiced him. See Alexander Skokai, Inc. v. C.I.R., 34 F.3d 1480, 1484 (9th Cir.1994) (due process claim requires showing of prejudice).
Wells’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.